FILED
                             NOT FOR PUBLICATION                            OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGE W. SHUFELT, III,                          No. 11-55474

               Plaintiff - Appellant,            D.C. No. 5:07-cv-01188-PA-PLA

  v.
                                                 MEMORANDUM *
LINDA DAVIS, in her official &
individual capacity, ISP’s Litigation
Coordinator; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       California state prisoner George W. Shufelt, III, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging access-




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to-courts and retaliation claims. We review de novo, Brodheim v. Cry, 584 F.3d

1262, 1267 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on Shufelt’s access-

to-courts claims because Shufelt failed to raise a genuine dispute of material fact as

to whether he suffered actual injury as a result of prison officials’ alleged conduct.

See Lewis v. Casey, 518 U.S. 343, 348-49 (1996) (access-to-courts claim requires

actual prejudice to contemplated or existing litigation, such as inability to meet a

filing deadline or to present a claim); Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th

Cir. 2008) (an inmate’s failure to show that a nonfrivolous legal claim has been

frustrated is fatal to his access-to-courts claim).

      The district court properly granted summary judgment on Shufelt’s

retaliation claims because Shufelt failed to raise a genuine dispute of material fact

as to whether prison officials’ alleged actions served legitimate penological goals

or whether those actions would have chilled an inmate of ordinary firmness. See

Brodheim, 584 F.3d at 1269 (setting forth the elements of a retaliation claim); Pratt

v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (plaintiff must show that allegedly

retaliatory action did not advance legitimate correctional goals).

      AFFIRMED.




                                            2                                   11-55474